UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 01-41093



                             GARY CHAFFIN


                                             Plaintiff - Appellant,


                                versus


                    ROWAN COMPANIES, INCORPORATED

                                              Defendant - Appellee.




           Appeal from the United States District Court
                 For the Eastern District of Texas
                         (No. 1:00-CV-206)

                            July 22, 2002



Before Judges WIENER, EMILIO M. GARZA and PARKER, Circuit Judges.

PER CURIAM:*

      AFFIRMED.   See 5TH CIR. R. 47.6.




  *
     Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.